s

                   THE THIRTEENTH COURT OF APPEALS

                                    13-20-00330-CV


        RIO GRANDE REGIONAL HOSPITAL, INC., HCA HEALTH SERVICES
               OF TEXAS, INC., AND RESOURCE CORPORATION
                  OF AMERICA & RECOVERY OF TEXAS, LLC
                                     v.
                       ESTHER AKINDAYOMI, ET AL.


                                   On Appeal from the
                     464th District Court of Hidalgo County, Texas
                          Trial Court Cause No. C-2809-19-L


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part reversed and

rendered in part, and remanded to the trial court. The Court orders the judgment of the

trial court AFFIRMED IN PART, REVERSED and RENDERED IN PART, and

REMANDED for further proceedings consistent with its opinion. Costs of the appeal are

adjudged 50% against appellants and 50% against appellees.

      We further order this decision certified below for observance.

July 21, 2022